MEMORANDUM **
Atoa Atualevao, Jr., a civil detainee, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants violated his Fourth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Atualevao’s complaint under 28 U.S.C. § 1915(e)(2) because Atualevao did not show that he was deprived of a federal or constitutional right. See Mann v. Adams, 846 F.2d 589, 591 (9th Cir.1988) (per curiam) (affirming that prison officials can open non-legal mail outside of the inmate’s presence).
The district court properly dismissed the claims against defendants Larry Holt and Melvin Hunter because Atualevao failed to allege any personal involvement or how these defendants promulgated a specific policy that led to a constitutional violation. See Hydrick v. Hunter, 500 F.3d 978, 988 (9th Cir.2007) (explaining that a Section 1983 plaintiff must link each named defendant with some affirmative act or omission that demonstrates a violation of plaintiffs federal rights).
Atualevao’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.